OFFICEOFTHEATTORNEY           GENERALOFTEXAS
                           AUSTIN




Honocablo shelburne 8. @later
OOtUhtyAttorney
uarion mlnty
serrereon,~43ras

Dear Sir:



           your rsquw   ror               esn rsaefred and
wm~fully   oozmldore                        3 quote rron
your requeet a8 r0l




            nowhere expresees or by neoeseary
            fmpliaation oon?Yrrron the Board or
            it##BIplgege a&-0rity to make ar-
            reste eor violation or the hat. see-
            tion 31 of the Aot indioates that
            it ie oontomplated that the regular
            City, aOUnty and t?tate'POaOeOrrhISr8
            shall perrom these duties,'
HonOrable Sholburne ii.Wwar,              PUSS P


    *JurtioleCiBb-51Or the Penal code, undu the
    head5ng, 'Xnroro@wmt by Peaoe Orfloore,* pro-
    rids8 that it shall be the duty or all Peaoa
    orrlcrersor the state, lnoludtng city, couatr
    an& state, to enforos all provisionsor the
    Aot and to am&t the Board In detootlng rio-
    lationa or th18 Aot aad apprehendiw orrrnaer8
     .    l   .   .       .‘



     q%uth6r, it to prortffed
                            under the aam. Sea-
     tionthat whensrer any orrloer or ropre8on-
    tatlre Or tlm Board shall arrest my p0r80n
    ror violation0r my provl~fon or Ws     Alst
        .* he ahall soiae all ill.loitbevarqpa
    i&ah the pbrsoa 60 srre6tod &ml1 hare la
    hie pomeaslon.* mdor fdlole 3#6, Puml
    ooaa, the tua *orriou* Is d6riined.as
     roimm:
              v3y 3xrf0tiw M u8ed in thl8
              chapter ie meant any Feaoe orritm,
              a8 shulrr, ixqnatyshuirr, Con-
              atable, kazahal OF PO~~OWWJI or
              fmy olty   or tom, any jailer of
              #guard, or any pa?#on apeeially
              authorlradby warrant to arrest.
     -In a reouzt fnutaaaa fn thim county,af~021taor
     thr Liquor control Board, lotI M under-oovu
     agents, rmde puroham8 0r inta eating 11quor,
     arrested the aooued, and brought thoa to oowrt,
     without the aid or looal Pare9 orfiaers In a&-
     ing the arreata.
     -1 deem thlo question raiua4 by Jud&e Almarider
     or eurrieient imp~rtmioe a0 to jtmbir~ alpuk-
     ina you ror an opinion au to whether agent6 md
     Insp,otor@or the Liquor COntrOl Ward are PUMW
     ozf;8    and whether the have the power tr $Me
                      l



     +m       thq          are not p*ae* oriiow8, und.r the law,
     it oawra to me that they rould be lerloeI8l.f
     handioappedIn the pwrorfiwu%oeOr their duttrrr
Honorable ahelburae H. cllover,pa&. 3


     However, they could .lway. work in ooajunotion
     with loosl Pea00 OiCious,  an4 thereby aoooQb
     pllsh the naiaepurpose that they could aot-
     iLlg al0ne.r

          The 0880 referr8d to by you in your letter is
rty1.a Re&laad-CllaIovs. The State or Ta..,     .nd $8 not y.t
           Xn this ms. OIIOI. L. Gulp a State x.lquor~0~6
?irg%;    ahot BLLalleged liquor law violator oaFrfed m
to a hospital, repr.Sentln& to the hospital t6at he h.d au-
thority to bind theTexas Liquor Control Board and that said
Bolrd would pey the ho.pItal bill. The Supreme court    held
thd suoh inopeator oould not blnd the 3tate or the Liquor
Board to pay 8u.h bill. The Oourt la its opinion also stated
that the OriSinal lW.8 Liquor ContrOl AQt (enaotsdTgslfCtS)
did not authorlao swh lnspeotor  to make arrests.
true and wa. pertinent ina8auoh a. it wa. on Ni~ramrber lilbh,
1936 when the arrest wai ~~40 and the purportcrdoontraotw.8
made.
          However in 1937 aad subsequent to the date of the
arrest tha 45th Lsglslattm. lna6teU the rollowIng provIsion
or law, whI.h is 0odIil.d as Artiole CiBa-7b,Vernon*8 ASI-
notsatiutl
        Texas Fenal Qod.,
          "1111inrpestors and repres*ntatltu of t&s
    Board rhsll subsarlb. to th. ssnstitutioaaloath
     0r orrtiie
              whioh shall be rim   in the orrh    Or
     the Board. The Board or AdmlniotratorIs -0
    powered to ooami8sIoa auoh number 0r its Inspee-
    torn and reprsssntatIte8nhicshIt dwaa neees-
    euy to enforoimthe provisions of this Aoh
    Gush oomie&msd    lMp.OtorS end representative
    shall have all th. powers of a peaa. 0iiIo.r oo-
    uxtumita wl$h the boundaria. 0r this  stalm.
    m&   ootumissionodinspeotoreand rqresentativus
    8h.J.lmake and sxsout. rush bond a. may bo rs-
    qulrad by the Bmrd. AotS 1935, Mth Leg. &in6
    c.230,p. 1705, oh. 46?, Art. 1, E 7b, a. ah
    Ad. lW7, 45th Log., p. 10631,oh. 448, @ 8."
          The supreme aourt*s opinion la the f&gland-GlFnfa
oas. doss not hold that oomIs.li%i.dInspsWm. uxd MPI?W
seatativesor the mxas Liquor cgntrol Board do not nm
Honorable       Jhblbura.    II. olwer,     page 4


hare the power to mks srrssts. Suoh opinion h&28, and
oorreotl7 so, that Innpatotor oulp did not hate the 1-G
authority to m&e the srrost he did. (In Noraaber, 1936 -
whleh was prior to the paesage or ~tisie aawb, P.A.P.c.,
supra.)
           You srs therefore resipestfully
                                         sdrissd that   it
Is the opinion or this dopsrtmsn~ that &ssIsned       iaspeotors
8na repr~santatlres  or the Tsxas liquor0sniuol Bssrd now
havs all the powers or a psaas af3tItinaaettsnsivsuioiFf;bo
bou.d.ri.8      or thl.     !3tate.   suoh powers would       0r   oar88    ia-
elude the right to nuke arrs8ts              for vlolaofolu    or ths      laws
of this      86rte.    (300 Artiole       666lb,   B.A.P.O.)